                 1   DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6596
                 2   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 3   DANIEL I. AQUINO, ESQ.
                     Nevada Bar No. 12682
                 4   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 5
                     Las Vegas, Nevada 89101
                 6   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 7   E-Mail: deverie.christensen@jacksonlewis.com
                             joshua.sliker@jacksonlewis.com
                 8           daniel.aquino@jacksonlewis.com

                 9   Attorneys for Defendants Wynn Resorts, Limited
                     and Wynn Las Vegas, LLC
                10
                                                   UNITED STATES DISTRICT COURT
                11
                                                          DISTRICT OF NEVADA
                12
                      JUDY DOE NO. 1, an individual; JUDY DOE              Case No.: 2:19-cv-01904-JCM-VCF
                13    NO. 2, an individual; JUDY DOE NO. 3, an
                      individual; JUDY DOE NO. 4, an individual;
                14    JUDY DOE NO. 5, an individual; JUDY DOE
                      NO. 6, an individual; JUDY DOE NO. 7, an
                15    individual; JUDY DOE NO. 8, an individual;           STIPULATION AND ORDER TO
                      and JUDY DOE NO. 9, an individual,                   CONTINUE HEARING ON MOTION
                16
                                                                           FOR LEAVE TO FILE UNDER
                                     Plaintiffs,                           FICTITIOUS NAMES [20] AND
                17
                               vs.                                         MOTION FOR PROTECTIVE ORDER
                18                                                         [21]
                      WYNN RESORTS, LIMITED, a Nevada
                19    corporation; WYNN LAS VEGAS, LLC,
                      ability company; DOES I through X; and ROE
                20    CORPORATIONS I through X, inclusive,
                21                   Defendants.
                22          On December 18, 2019, this Court entered its Order (ECF No. 39) scheduling a hearing for

                23   January 7, 2020 at 11:00 a.m. on Motion for Leave to Proceed Under Fictitious Names (ECF No.

                24   20) by Plaintiffs and Motion for Protective Order (ECF No. 21) (the “Hearing”). Defendants, by

                25   and through their counsel of record, and Plaintiffs, by and through their counsel of record, do hereby

                26   stipulate and agree to continue the Hearing date currently set for January 7, 2020, as set forth below.

                27          A continuance is necessary because Defendants’ Counsel is already scheduled to appear in

                28   another case for an Early Neutral Evaluation Conference on January 7, 2020, at 9:30am, before the

JACKSON LEWIS P.C.
    LAS VEGAS
                     1   Honorable Magistrate Judge Nancy J. Koppe. Thus, the Parties have agreed to stipulate to a

                     2   continuance of the Hearing. The Parties are available on the following dates and times to continue

                     3   the Hearing, subject to the Court’s availability:

                     4                 January 8, 2020, available in the afternoon.

                     5                 January 9, 2020, available in the afternoon.
                                       January 10, 2020, available until 2:00 p.m.
                     6
                                       January 13, 2020, available in the morning.
                     7
                                       January 15, 2020, available all day.
                     8          This stipulation and order is sought in good faith and not for the purpose of delay. No prior
                     9   request for any extension of on this hearing has been made.
                10              Dated this 31st day of December, 2019.
                11        MAIER GUTIERREZ & ASSOCIATES                           JACKSON LEWIS P.C.
                12
                          /s/ Kathleen J. England_______________                 /s/ Joshua A. Sliker
                13        Jason R. Maier, Esq.                                    Deverie J. Christensen, Esq.
                          Nevada Bar No. 8557                                     Nevada Bar No. 6596
                14        Joseph A. Gutierrez, Esq.                               Joshua A. Sliker, Esq.
                          Nevada Bar No. 9046                                     Nevada Bar No. 12493
                15        Danielle J. Barraza, Esq.                               Daniel I. Aquino, Esq.
                          Nevada Bar No. 13822                                    Nevada Bar No. 12682
                16
                          8816 Spanish Ridge Avenue                               300 S. Fourth Street, Suite 900
                17        Las Vegas, Nevada 89148                                 Las Vegas, Nevada 89101

                18        GILBERT & ENGLAND LAW FIRM                             Attorneys for Defendants
                          Kathleen J. England, Esq.
                19        Nevada Bar No. 206
                          610 South Ninth Street
                20        Las Vegas, Nevada 89101
                21
                          Attorneys for Plaintiffs
                22
                                                                      ORDER
                23
                                IT IS ORDERED the hearing on Motion for Leave to Proceed Under Fictitious Names (ECF
                24
                         No. 20) by Plaintiffs and Motion for Protective Order (ECF No. 21) is continued to
                25        3:00 PM, January 8, 2020, in Courtroom 3D.
                         ______________________________.
                26

                27                                                     United States Magistrate Judge
                                                                                1-2-2020
                                                                       Dated: _________________________
                28

JACKSON LEWIS P.C.
                                                                             2
    LAS VEGAS
